         Case 1:20-cv-01841-MKV Document 33 Filed 05/20/20 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 THE ESTATE OF ANA MENDIETA                                              DATE FILED: 5/20/2020
 COLLECTION, LLC,

                           Plaintiff,
                                                                  1:20-cv-01841
                    -against-
                                                                     ORDER
 EDWARD MERINGOLO,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       By separate Order today the Court has dismissed Sotheby’s Inc. from this action,

pursuant to a stipulation between the Parties. Plaintiff and Counterclaim-Defendant The Estate

of Ana Mendieta Collection, LLC has filed a letter in anticipation of a proposed motion to

dismiss Defendant and Counterclaim Plaintiff Edward Meringolo’s counterclaim and affirmative

defenses [ECF #26]. Meringolo responded to the letter [ECF #30]. Accordingly,

       IT IS HEREBY ORDERED that the Parties must appear for a Pre-Motion Conference on

May 27, 2020 at 11:30AM. The conference will occur telephonically. To join the conference,

the Parties are direct to call 888-278-0296 and enter access code 5195844.

       The Clerk is directed to close the motion at ECF 26.

SO ORDERED.


                                                    _________________________________
Date: May 20, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge
